The Attorney General has filed a motion to dismiss the appeal in this case, for the reason that the judgment in the trial court was rendered on March 2, 1925, and that, under the laws of the state of Oklahoma *Page 187 
and under the extensions of time granted defendant by the trial court, said defendant had 120 days from the date of the rendition of judgment to file his appeal in this court, which time expired on the 30th day of June, 1925, that the appeal was not filed in this court until July 1, 1925, the one hundred and twenty-first day from the date of the rendition of judgment, and that therefore this court has no jurisdiction to entertain this appeal.
An examination of the record shows that the motion of the Attorney General is well taken, and that the appeal should be, and the same is hereby, ordered dismissed.